Citation Nr: 0300139	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  99-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, encompassing bipolar disorder, schizoaffective 
disorder, dissociative disorder, and a personality 
disorder.

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for residuals of 
viral meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979 and from April 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In his April 1999 Substantive Appeal, the veteran 
requested an RO hearing.  However, he withdrew this 
request in a July 2002 submission.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim of entitlement to service 
connection for a psychiatric disorder has been obtained by 
the RO, and the RO has notified him of the type of 
evidence needed to substantiate both of his claims.

2.  The veteran's current psychiatric disorder has not 
been shown to be etiologically related to service, and 
there is no evidence of a psychosis manifest within one 
year following service.

3.  The veteran's claim for service connection for viral 
meningitis was initially denied in an unappealed June 1985 
rating decision, and the veteran has not subsequently 
submitted evidence that bears directly and substantially 
on the question of whether the veteran has current viral 
meningitis that is etiologically related to service.



CONCLUSIONS OF LAW

1.  A psychiatric disorder, encompassing bipolar disorder, 
schizoaffective disorder, dissociative disorder, and a 
personality disorder, was not incurred or aggravated as a 
result of service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  Evidence received since the final June 1995 rating 
decision is not new and material, and the veteran's claim 
of entitlement to service connection for viral meningitis 
is not reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 3.159 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a de novo claim and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, whether de novo or an attempt to reopen a 
previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, and no further assistance is required in order 
to comply with the VA's statutory duty to assist him with 
the development of facts pertinent to this claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  The RO has attempted to obtain all records of 
reported treatment for this disorder, and the veteran has 
been afforded a comprehensive VA psychiatric examination.  
The RO was unable to obtain certain Department of the Army 
medical records dated from 1983, and the veteran informed 
the RO in January 2001 that he had no further records to 
submit. 

The VA's duty to notify the veteran of the evidence 
necessary to substantiate both of his claims has also been 
met, as the RO informed him of the need for such evidence 
in a July 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).   This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claims, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to service connection for a psychiatric 
disorder

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Also, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one 
year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

In this case, the veteran's service medical records 
reflect that he was seen in May 1980 with complaints of 
"feeling down and out" and "throbbing in his temper."  The 
assessment was "not enough nutrition."  No further mental 
health complaints are indicated in the service medical 
records, and the report of the veteran's March 1983 VA 
separation examination is also negative for psychiatric 
symptomatology.

Following service, the veteran was treated at a private 
facility in April 1984 for an "anger problem."  The 
diagnostic impression was little or no impulse or anger 
control, assaultive behavior, marital discord, and 
problems.  The examiner noted that this could be a result 
of emotional abuse during the veteran's childhood.

The veteran was hospitalized at a private facility in 
December 1993 with reports of wanting to kill himself.  He 
reported that he wanted to get out of the military because 
it was "stressful" but focused on marital problems and his 
childhood history of abuse.  The examiner noted that the 
veteran "openly admits to suicidal ideation and 
depression."

In October 1994, the veteran, then a reservist presently 
on active duty status, was hospitalized at a military 
facility with complaints of plans to commit suicide.  
During the hospitalization, the veteran described an 
abusive childhood.  The diagnoses were bipolar disorder 
and dissociative disorder.  The examiner noted, without 
explanation, that the veteran's disorders existed prior to 
service and were not felt to be related to the "line of 
duty."  These diagnoses were again noted in a February 
1995 Medical Evaluation Board record.

A VA psychiatric examination report, dated in August 1998, 
contains diagnoses of schizoaffective disorder and 
borderline personality disorder.  No commentary was 
provided as to the etiology of these disorders.

In June 2001, the veteran underwent a second VA 
psychiatric examination, with an examiner who reviewed his 
entire claims file.  The examiner diagnosed 
schizoaffective disorder, with rapid cycling.  As to the 
etiology of this disorder, the examiner noted that the 
veteran had a personality disorder that had developed 
since his youth.  However, the first evidence indicating 
psychiatric illness was from 1993-1994, with the veteran's 
first hospitalization taking place at that time.  Indeed, 
"there appears to be a period of time in which he 
functioned fairly adequately from the time he left the 
army until about 1993 or 1994."  The examiner indicated 
that there was no evidence relating the veteran's current 
psychiatric disorder back to his period of active duty 
service and that the question of whether the nature of his 
reservist service would entitle him to service connection 
"would be an administrative issue rather than a medical 
one."  

The Board has reviewed the facts of this case and finds 
that several sub-issues must be addressed before reaching 
a final determination.

First, the Board is aware that there is evidence 
suggesting that the veteran's psychiatric disorder 
preexisted his active duty service.  This is indicated in 
the October 1994 hospital report.  However, the examiner 
who provided that report did not support this conclusion 
with an explanation.  By contrast, the examiner who 
conducted the June 2001 VA psychiatric examination 
reviewed the veteran's claims file and, based on this 
review, the examiner found that a current psychiatric 
disorder was not present prior to 1993.  In view of this 
report, the October 1994 hospital report cannot be deemed 
"clear and unmistakable" evidence that a current 
psychiatric disorder pre-existed service.  See 38 U.S.C.A. 
§ 1111 (West 1991).  Accordingly, the veteran is presumed 
to have been in psychiatrically sound condition at entry 
to service, and the question of in-service aggravation of 
a preexisting psychiatric disorder is not applicable.

Second, the June 2001 VA examination report reflects that 
the veteran has a personality disorder, with an origin 
dating back to his childhood.  However, under VA laws and 
regulations, such disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2002).  
The Board is aware that, under certain circumstances, 
service connection may be granted for such disorders if 
shown to have been aggravated during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  However, the veteran 
has presented no evidence of such aggravation in this 
case.

Third, the Board is aware that the veteran was treated for 
psychiatric problems in October 1994, reportedly during a 
period of active duty for training during his reservist 
service.  The examiner who conducted the June 2001 VA 
examination was unable to determine whether a psychiatric 
disorder was related to such active duty for training and 
indicated that such a determination was an administrative 
issue.  To that extent, the Board has reviewed the service 
records dated between October 1994 and February 1995, but 
these records reflect the view that the veteran's 
psychiatric disability was not attributable to service.  
See 38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.6(a) (2002).

The medical evidence of record, taken as a whole, supports 
the finding that the veteran's current psychiatric 
disorder, while not preexisting service, was not incurred 
as a result of such service.  The veteran has not 
presented competent medical evidence showing that this 
disorder is etiologically related to service, and the 
report of the June 2001 VA examination report contains a 
definite opinion contradicting the veteran's contentions.  
As indicated above, this opinion was based on a complete 
claims file review and is supported by a detailed 
rationale.  

In reaching a determination in this case, the Board has 
considered the veteran's contentions, as detailed in 
several lay submissions.  However, the veteran has not 
been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, there is no competent medical evidence of record 
showing an etiological relationship between a current 
psychiatric disorder and service and no evidence of a 
psychosis within one year following his discharge from 
service.  Accordingly, the preponderance of the evidence 
is against the veteran's claim for service connection for 
this disorder, and the claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002). 


III.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for viral 
meningitis

Generally, a final decision issued by an RO or by the 
Board may not thereafter be reopened and allowed, and a 
claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 2002); see also 38 C.F.R. §§ 20.302, 20.1103 (2002).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 
1991), which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2002); see generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In this case, the RO denied service connection for viral 
meningitis in a September 1985 rating decision.  At the 
time of this rating decision, the claims file included 
service medical records showing that viral meningitis had 
been considered as a possible diagnosis and a June 1985 VA 
examination report indicating "no evidence of any 
neurologic residual from the apparent viral meningitis."  
The veteran was notified of this decision in September 
1985 but did not respond within one year.  

As such, the Board finds that the veteran did not appeal 
the September 1985 rating decision denying entitlement to 
service connection for viral meningitis.  See 38 C.F.R. 
§ 20.302(a) (2002).  Therefore, the September 1985 rating 
decision, the last decision in which this claim was denied 
on any basis, is final under 38 U.S.C.A. § 7105(c) (West 
1991), and the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the 
record since the September 1985 decision.

Evidence received into the record since the September 1985 
rating decision includes private medical records, dated 
from April 1984 to August 1998; service records, dated 
from October 1994 to February 1995; VA hospital and 
treatment records, dated from May 1998 to October 2001; 
lay statements, received between August 1998 and July 
2002; and VA examination reports, dated in August 1998 and 
June 2001.

The newly received medical records are almost entirely 
negative for any indication of viral meningitis.  In the 
June 2001 VA psychiatric examination report, the examiner 
noted the veteran's history of "possible 'meningitis'" but 
indicated there was no evidence of a definitive workup or 
diagnosis.  As such, the Board finds that these records do 
not bear directly and substantially on the question of 
whether the veteran has a current viral meningitis 
disability that was incurred in service.

The remaining new evidence of record consists of the lay 
statements submitted by the veteran.  As noted above, 
however, he has not been shown to possess the requisite 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and these 
statements therefore lack probative value.  See Routen v. 
Brown, 10 Vet. App. at 186.
 
Overall, the veteran has submitted additional evidence to 
reopen his claim for service connection for viral 
meningitis.  However, this evidence does not bear directly 
and substantially on the crucial question of whether this 
disability, if present, is etiologically related to 
service.  As such, the veteran has not submitted new and 
material evidence to reopen his claim, and the appeal must 
be denied as to this issue.




ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, encompassing bipolar disorder, 
schizoaffective disorder, dissociative disorder, and a 
personality disorder, is denied.

New and material evidence has not been submitted to reopen 
a claim for service connection for residuals of viral 
meningitis, and the appeal is denied as to that issue.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

